Exhibit 10.1

Employees are required to acknowledge all terms and conditions of the 2011
Discretionary Incentive Bonus Program in order to be considered
eligible. Employees who do not formally accept the terms and conditions of the
Bonus Program will be considered ineligible and will forfeit any opportunity for
a bonus payout in respect of 2011. The bonus acknowledgement process will be
rolled out to eligible employees in mid April 2011.

GLOBAL CROSSING

2011

Discretionary Incentive Bonus Program

COMPANY CONFIDENTIAL MATERIAL

This Program document is not a contract.

1. OVERVIEW:

The 2011 Discretionary Incentive Bonus Program (the “Program”) was established
by Global Crossing Limited (together with its subsidiaries, the “Company”) to
provide certain designated employees with the potential for an annual bonus
opportunity. The Program is also intended to assist Global Crossing in its
continuing efforts at attracting, retaining, and motivating qualified employees
and aligning the interests of its employees toward the collective achievement of
company objectives.

As applied to any particular employee, the Program shall be governed solely by
this document and by the terms of the country-specific addendum for the country
in which the employee is employed (the “Applicable Country-Specific Addendum”).
The Applicable Country-Specific Addendum may vary the provisions and
implementation of the Program provisions as deemed appropriate to conform with
local laws, practices and procedures. In the event of a conflict between the
terms of this document and the Applicable Country-Specific Addendum, the terms
of the Applicable Country-Specific Addendum shall control.

This document and the Applicable Country-Specific Addendum should be read
carefully.

2. PROGRAM ADMINISTRATION:

The Program shall be administered by the Compensation Committee of the Company’s
Board of Directors (the “Committee”), which shall have all powers and authority
necessary for carrying out its duties under the Program. The Committee shall
have the full power and authority to interpret and apply the provisions of the
Program, to make any and all required determinations and calculations, and to
decide with finality any and all other matters or disputes arising under the
Program. To be clear, the Committee shall have the authority to exercise
subjective discretion in all manners of determining payable final bonus award
amounts, if any, to individual Participants under the Program, subject to the
OIBDA Contribution Exception. The bonus amount awarded, if any, for each
individual Participant may be reduced or eliminated by the Committee in its sole
discretion, subject to the OIBDA Contribution Exception.

The Committee is empowered to delegate any or all responsibilities and
discretions for Program administration to Company management, in accordance with
such guidelines as the Committee may approve from time to time. Any reference
herein to the “Committee” shall include such delegates to the extent of such
delegation.

“Discretionary Adjustment Factor” means the authority of the Committee to adjust
the calculated Initial Bonus Amount for any one or more Participants upward or
downward in its sole discretion and its commensurate authority to ultimately
determine whether to award a bonus amount to

 

Page 1 of 7



--------------------------------------------------------------------------------

any individual Participant and to reduce or eliminate the amount, if any,
thereof based upon such objective and subjective factors as the Committee may
deem appropriate in its sole discretion, subject to the OIBDA Contribution
Exception.

“OIBDA Contribution Exception” means the sole exception to the purely
discretionary nature of the Program pursuant to which a Participant assigned to
a CFU or region that meets or exceeds its OIBDA contribution goal (as described
in Appendix I and Annex B and as determined by the Committee in its sole
discretion) shall be guaranteed a minimum bonus payout equal to 50% of his or
her target bonus opportunity, subject to such Participant’s manager’s right to
adjust the Participant’s individual bonus amount upward or downward by up to
thirty percent (30%) based on that manager’s assessment of individual
performance.

“Performance Criteria” mean those objective performance measures approved and
utilized as guidelines in the Program by the Committee to determine the level of
the Initial Bonus Amount, if any, which is always then subject to the
Discretionary Adjustment Factor.

The Committee’s decisions and determinations as to any and all aspects of the
Program and/or the application of its provisions shall be final and binding on
all persons and/or entities concerned about or interested in the Program in any
manner.

3. AMENDMENT AND MODIFICATION:

The Committee, in its sole discretion, at any time, without prior notice and
without the consent of Participants, may suspend or terminate the Program in its
entirety, or may terminate, suspend, modify, amend, or alter any or all of the
Program’s provisions, in whole or in part, including by any method or in any
manner adversely affecting Participant interests; provided that the Committee
may not make any modification that would deprive any Participant of a benefit
that he or she would have been entitled to as a result of the OIBDA Contribution
Exception without the consent of such Participant. No Participant individually,
nor any group of Participants, nor any other person or group, shall hold or
accrue any vested entitlement, legal or equitable claim, or contractual right,
whatsoever, under the Program or regarding its administration or implementation,
at any time before the actual completion of the distribution transactions of any
funds or other awards that the Committee may ultimately determine are to be paid
to Participants under the Program for a plan period, subject to the OIBDA
Contribution Exception.

4. ELIGIBILITY AND PARTICIPATION:

The designation of Employees as Participants under the Bonus Program shall be
determined and approved by the Committee, in its sole discretion. No Employee at
the Company nor any other individuals or groups will have any right or
entitlement to be designated as a Participant in any program period or
subsequently remain a Participant under the Program; provided that a Participant
who remains employed on the actual date of bonus payment distributions under the
Program and who otherwise qualifies for such a payment may not be deprived of a
benefit that he or she would have been entitled to as a result of the OIBDA
Contribution Exception without the consent of such Participant.

In order for any Employee to qualify for a potential payout under the Bonus
Program, that Employee must first comply with all requirements of the Applicable
Country-Specific Addendum, including any requirement to specifically acknowledge
that even if the performance objectives are in fact achieved, the Committee may
decide in its sole discretion to terminate or modify the Program, to make no
payout under the Program, or to reduce, delay or impose conditions on any such
payout, subject to the OIBDA Contribution Exception. Each Employee further
acknowledges that, except as otherwise required by applicable law, he or she is
solely responsible for the payment of all taxes (or similar obligations) in
respect of any award made under the Program and that in the event the

 

Page 2 of 7



--------------------------------------------------------------------------------

Committee elects to make a payout in the form of Company stock that no guarantee
is made by the Company as to the ability of such Employee to sell such stock or
the price that may be received for it.

“Employee” means an employee of the Company.

“Participant” means an Employee who is selected by the Committee to participate
in the Program.

All regular non-sales Employees that are actively employed and maintained on the
Company payroll at the time of actual bonus payment distributions, if any, are
eligible to participate in the Program. In addition, to be eligible, an employee
must be in good standing (no disciplinary warnings or performance improvement
plan) at the time of actual bonus payment distribution. The Committee, in its
sole discretion, may designate which, if any, Employees will be considered
Participants in the Program by individual, groups, specified job categories,
classifications, levels, subsidiaries, or any other means of classification.

Employees on a non-regulated, unpaid leave without benefits on the actual date
of bonus payment distributions are not considered active employees and are
therefore ineligible. Employees in sales commissionable positions, Employees
participating in other special incentive plans, and Employees covered by a
collective bargaining agreement, are ineligible. Independent contractors,
interns, and any individuals in other non-employee classifications at the
Company are ineligible to participate in the Program.

5. DETERMINATION OF BONUS AWARD OPPORTUNITIES:

The determination of bonus award opportunities for Participants will be
generally accomplished as follows, subject to any changes or revisions to such
determination protocol in the sole discretion of the Committee and subject to
the OIBDA Contribution Exception: (1) An Initial Bonus Amount for each
Participant will be calculated by the Committee based on achievement or
non-achievement of the Performance Criteria; (2) The Initial Bonus Amount for
each Participant and for all Participants collectively will be reviewed by the
Committee and may be reduced or eliminated or increased by application of the
Discretionary Adjustment Factor to arrive at a Final Bonus Amount, if any, for
each Participant notwithstanding the fact that any considered goals and
objectives may or may not have been achieved; and (3) If the Committee
determines there will be Final Bonus Amounts for the program period under
consideration, the Committee or its designee will then determine the actual
bonus amounts, if any, individual Participants may be paid.

An individual Participant will therefore have the potential to be provided with
a preliminary target bonus opportunity, which would then be subject to a
discretionary adjustment multiplier of between 0% and any such percentage amount
as the Committee may determine is appropriate (subject to the OIBDA Contribution
Exception), which will be dependent upon various objective and subjective
factors, including the extent to which any pertinent performance goals for the
individual Participant are deemed to have been achieved.

In determining the potential reduction, increase or elimination of the Initial
Bonus Amounts or actual Participant bonus amounts, the Committee may consider
any factors, objective or subjective, it deems prudent, necessary or
appropriate, subject to the OIBDA Contribution Exception. For example, without
exclusion or limitation, the Committee may consider any events or changes in
events (past, present or future), accounting practices or applicable law,
general macro-economic or market factors, extraordinary gains or losses,
discontinued operations, restructuring costs, sales or dispositions of assets
and acquisitions, individual work performance criteria, the Company’s OIBDA,
free cash flow, cash flows, net income, pre-tax income, net revenue, EBITDA,
operating income, diluted earnings per share, earnings per share, gross margin,
return on sales, return on equity, return on investment, cost reductions or
savings, operational funding requirements, appreciation in Company stock value,
the

 

Page 3 of 7



--------------------------------------------------------------------------------

Company’s liquidity position, stock value and business prospects, and any other
performance results and productivity measures applicable to individual
Participants.

6. PAYMENT – FORM, TIMING AND DEFERRAL:

Payment of any bonus awards to Participants may be made in the form of cash,
stock, and/or other form of award, or combinations thereof, in whole or in part,
and with any such restrictions, limitations, and/or conditions as the Committee
may determine and impose. If permissible under applicable law and regulations,
certain Participants may also be provided with an election to purchase Company
stock utilizing a pre-determined portion of the amount, if any, of the
Employee’s final bonus award. To the extent that stock or stock options payment
is utilized, the Committee reserves the right to determine the value and timing
of the stock shares or stock options awarded and any related or required vesting
requirements in any manner it deems necessary or appropriate in its sole
discretion.

The Committee also, at any time, either prior to, or at, the time of granting
any bonus awards, or by subsequent amendment thereto, may require, permit, or
approve the deferral or installment payments over time of any bonus award
payments or under the Program, in whole or in part, and under such rules and
procedures as the Committee may establish. The length of time of deferral or
installments will be determined at the sole discretion of the Committee.

7. 2011 CORPORATE PERFORMANCE CRITERIA

    (Subject to the Discretionary Adjustment Factor)

The Performance Criteria used to determine the Initial Bonus Amount for each
Participant, if any, which is always subject to the Discretionary Adjustment
Factor, shall be the amount as determined in accordance with Appendix I attached
hereto, subject to the OIBDA Contribution Exception .

8. TARGET BONUS AMOUNTS:

Each Participant may be assigned a target bonus amount representing a potential
Initial Bonus Amount for that Participant (a “Target Bonus Amount”). The
assignment of a Target Bonus Amount shall not be deemed to imply any likelihood
that an actual bonus award of any particular size will ultimately be awarded to
the Participant. The following calculation of Target Bonus Amounts is merely
illustrative in nature, and may not reflect any other form or percentages or
calculation that the Committee may instead or in addition choose to consider or
apply. There is no obligation imposed on the Committee for uniformity of
treatment of Participants under the Program.

A. Target Bonus Amounts:

The Target Bonus Amount for each Participant may be calculated based on an
annual bonus target percent, expressed as a percent of base pay, for the
eligible employee. The annual bonus target percents may vary by Band Level as
follows:

 

Band Level

  

Target

01

   10%

02

   10%

03

   15%

04

   20%

05

   30%

 

Page 4 of 7



--------------------------------------------------------------------------------

06

   35%

07 and Above

   As individually determined by the Committee

The level or “band” for each job may be determined based on a combination of
market data and internal equity comparisons. The bands help ensure that we are
appropriately positioning each job relative to how the job is paid in the
marketplace.

B. Prorating Target Bonus Calculations Based on Changes during the
Performance/Calendar Year:

Target Bonus Amounts are calculated based on the annual bonus target percentage
and the employee’s eligible salary. Target Bonus Amounts are prorated in
accordance with the Applicable Country-Specific Addendum to reflect changes in
eligibility, salary, band level, status and number of months worked in the plan
year. Once prorated Target Bonus Amounts are calculated, the actual bonus pool
amount is determined based on the factors described above, including the
Committee’s discretion.

9. OTHER TERMS AND PROVISIONS:

No Contract: This Program document, other supporting documents concerning the
Program (including the Country-Specific Addenda), and the adoption,
administration or maintenance of the Program are not a contract and shall not be
deemed or construed to be a contract or other form of legally binding agreement
between the Company and any Employee, Participant or other person or group, nor
should the Program otherwise be regarded as being consideration for the
employment of any person; provided that the Committee may not deprive any
Participant of a benefit that he or she would have been entitled to as a result
of the OIBDA Contribution Exception without the consent of such Participant.

Tax Withholdings: The Company will withhold from any amounts payable under the
Program all federal, state, foreign, city and local taxes as shall be legally
required.

No Additional Participant Rights: No Employee or Participant shall have any
claim or entitlement to be paid a bonus or any form of award under the Program,
subject to the OIBDA Contribution Exception. The payment of a bonus or other
form of award to an Employee or Participant (either individually or as a group)
in a plan period shall not be construed as giving such Employee or Participant
an entitlement to a bonus or other form of award or such in any subsequent plan
period or periods. Neither the status of being an Employee or a Participant, nor
being any beneficiary of either, shall be construed as a Company commitment that
any bonus amount or award will be payable under the Program.

Employment at Will: The selection of an Employee for participation in the
Program, and the payment of a bonus or other award under the Program, will not
be construed as giving such an Employee or Participant the right to be retained
in the employ of the Company. The Company expressly reserves the right at any
time to terminate the employment of any Employee or Participant free from any
liability under the Program.

Governing Law: Except to the extent superseded by the laws of the jurisdiction
in which the applicable employee is employed, the validity, construction, and
effect of the Program and any matters or disputes relating to the Program, shall
be determined in accordance with the laws of the State of New York, without
regard to principles of conflict of law.

Severability: In the event that any provision of the Program shall be held or
found to be illegal or invalid by any presiding Court or tribunal of proper
jurisdiction, for any reason, such illegal or invalid

 

Page 5 of 7



--------------------------------------------------------------------------------

provisions shall not affect the remaining parts of the Program, and the Program
shall be construed and enforced as if such provisions had never been contained
in the Plan.

Confidentiality: This Program Document and the Country-Specific Addenda, and the
information contained herein and therein, is for employee use only and should
not be shared with any non-employee or other third party.

10. PROVISIONS REGARDING LEVEL 3 ACQUISITION:

Notwithstanding anything to the contrary contained in this Program Document or
in any Country-Specific Addendum, the following provisions shall apply if and
only if the amalgamation contemplated by the Agreement and Plan of Amalgamation,
dated as of April 10, 2011, among Level 3 Communications, Inc, Apollo
Amalgamation Sub, Ltd., and the Company is consummated prior to the date that
the bonus payouts, if any, are made under the Program. In that event, the Global
Crossing Limited Board of Directors will determine the payout amounts at the
time of the consummation of the amalgamation (the “Level 3 Closing Date”). If
the Level 3 Closing Date occurs prior to December 31, 2011, then (a) the bonus
payout determination will be made in accordance with the Program terms as
adjusted in the Board of Directors’ sole discretion to take into account the
expected full-year Company performance relative to the full-year OIBDA and
cash-flow targets based on actual Company performance through the Level 3
Closing Date and (b) target bonuses will be pro-rated for the portion of the
year through the Level 3 Closing Date. Any determination by the Board of
Directors that results in total payouts exceeding 100% of the aggregate target
payouts will require Level 3’s consent. Any bonus payout may be paid in cash or
Level 3 common stock, as determined by Level 3’s board of directors in its sole
discretion, no later than March 15, 2012. Any employee who is awarded a bonus
payout by the Global Crossing Limited Board of Directors will be entitled to
receive that payout if he or she is terminated in connection with a reduction in
force before the payment date; employees who leave before the payment date under
other circumstances (e.g., resignation or termination for cause) are not
entitled to a bonus. A standard release of employment-related claims against the
Company and its affiliates will be required for payout in the event of
termination of employment.

 

Page 6 of 7



--------------------------------------------------------------------------------

Appendix I

2011 Discretionary Incentive Bonus Program

 

1.

The overall initial bonus pool, which is always subject to the Discretionary
Adjustment Factor, shall be calculated based on achievement against 3 elements:

 

a.

50% OIBDA

 

b.

25% Free Cash Flow

 

c.

25% Strategic Objectives

 

2.

Each Participant will be assigned to a CFU, region or the Center Function for
bonus purposes. Such assignments shall be made in the sole discretion of the
Committee or its designee with the intent that employees who predominantly
support a single CFU will be assigned to that CFU and employees who support
multiple CFUs in a particular region will be assigned to that region. All other
employees will be assigned to the Center Function.

 

3.

The Committee will then exercise its discretion to differentiate payouts for
each CFU and region based on their performance against plan and such other
criteria as the Committee deems relevant.

 

4.

Any CFU or region that meets or exceeds its OIBDA contribution goal as defined
in Annex B shall receive at least full funding for the OIBDA component of the
plan, which represents 50% of the target funding.

 

5.

Each Participant’s manager will then adjust the Participant’s individual bonus
amount upward or downward by up to thirty percent (30%) based on that manager’s
assessment of individual performance. Such assessment may be based on various
objective and subjective factors, including the extent to which any pertinent
performance objectives for the individual Participant are deemed to have been
achieved or potentially exceeded.

The following model depicts the plan for participants:

LOGO [g180308image1.jpg]

 

 

Page 7 of 7